Citation Nr: 1606595	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand and wrist disabilities, to include as secondary to a service-connected left shoulder disability. 

2.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 1976.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection and assigned an initial 20 percent rating for a left shoulder disability and from an April 2010 rating decision that denied service connection for bilateral scapholunate advanced collapsed wrist pattern of arthritis, claimed as a bilateral hand disability, on a direct and secondary basis. 

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2015, the Board remanded these matters for additional development

The issue of entitlement to an initial rating for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Neither a chronic wrist or hand disability nor arthritis was manifested in service or within the Veteran's first post-service year; and the Veteran's current bilateral wrist and hand disabilities are not shown to be the result of or aggravated by service-connected left shoulder disability.  The only medical opinion to address the etiology of the Veteran's current bilateral wrist and hand disabilities weighs against the claim, on a direct and secondary basis.  Neither a continuing wrist or hand disability nor arthritis were shown in service or until many years thereafter. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hand and wrist disabilities, to include as secondary to service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an October 2009 letter.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim for service connection decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The service medical records are negative for complaints, findings, or diagnosis of any bilateral hand or wrist disability.  

An October 2003 private medical record notes that the Veteran complained of pain, stiffness, swelling, and restricted movement in both wrists.  He was diagnosed with a scapholunate advanced collapsed wrist pattern of arthritis, bilaterally, and carpal tunnel syndrome.   A May 2005 private medical record notes that he reported he had bilateral wrist pain and carpal tunnel syndrome for the last two years.  

In a July 2010 notice of disagreement, the Veteran asserted that his wrist problems happened after he was discharged from service.  He contended that he had arthritis in both wrist that was caused by the arthritis from a service-connected left shoulder disability.  

During the May 2015 hearing, the Veteran asserted that he had wrist and hand disabilities due to the service-connected left shoulder disability.  After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hand and wrist disabilities. 

The first complaints of bilateral hand and wrist disabilities began in October 2003, which is more than twenty five years after the Veteran's discharge from service and is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Significantly, the Veteran does not assert that his bilateral hand and wrist disabilities had their onset in or are due to service.  Rather, he is very specific in his assertions that the claimed disabilities began after service and are related to his service-connected left shoulder disability.  The Veteran is competent to report the onset of bilateral hand and wrist disabilities.  Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed bilateral wrist and hand disabilities and service, or as secondary to service connected left shoulder disability, weighs against the claim.  

An October 2015 VA examiner opined that the Veteran's diagnosed bilateral scapholunate advanced collapsed wrist pattern of arthritis and carpal tunnel syndrome (CTS) were less likely than not caused by service and were not proximately due to, caused by, or aggravated by the left shoulder disability.  The examiner's rationale was that there is no evidence of a wrist condition or CTS in service medical records.  Further, the VA examiner found that current medical literature does not support a link between left shoulder DJD and labral tear and bilateral scapholunate advanced collapsed wrist pattern of arthritis and CTS.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral wrist or hand disability, on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or medical findings pertaining to hands and wrists until 2003, more than 25 years after discharge from service.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed bilateral wrist and hand disabilities.  Diagnosing bilateral wrist and hand disabilities, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for bilateral hand and wrist disabilities, on a direct or secondary basis. The preponderance of the evidence is against a finding that bilateral hand and wrist disabilities were incurred in service or is proximately due to or aggravated by service-connected disability.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hand and wrist disabilities, to include as secondary to a service-connected left shoulder disability, is denied.
REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the September 2015 remand instructions, the Veteran was provided an October 2015 VA examination to address the current severity of the service-connected left shoulder disability.  When asked whether the examination was being conducted during a flare-up, the examiner responded in the affirmative.  However, when asked if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the VA examiner stated an inability to say without mere speculation.  The examiner an inability to provide the limitation of range of motion during a flare-up or repetitive use in degrees without resorting to mere speculation, even though the report notes that the Veteran was having a flare-up during the examination.  That finding by the examiner is perplexing as the Veteran was found to have a flare-up at the time of the examination and therefore, it would seem that the examiner would not have had to resort to speculation.

When VA provides an examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided a complete VA examination, and the Board must remand for an additional examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of a left shoulder disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should set forth all examination findings, with the rationale for the conclusions reached.

(a) The examiner must conduct left shoulder range of motion studies, to specifically include forward flexion, abduction, external rotation, and internal rotation, reported in degrees.  The examiner must comment on the presence or absence of ankylosis, dislocation, malunion or nonunion of the clavicle and scapula, deformity, and any related condition of the left upper extremity.  The examiner must also report any neurological findings due to the service-connected left shoulder disability.

(b) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the left shoulder due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(c)  The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups a far as performing the normal working movements of his spine with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


